Citation Nr: 1112206	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO rating decision that denied service connection for PTSD and for right ear hearing loss.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A right ear hearing loss disability, for VA purposes, has not been medically demonstrated.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2008 and a rating decision in August 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a June 2009 statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination in relation to this claim and the examiner had available for review all records pertinent to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," such as sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Further, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

The Veteran contends that he has right ear hearing loss that is related to service.  He specifically alleges that he was exposed to mortar fire during service and that this noise exposure caused his right ear hearing loss.  The Veteran reports that in May 1967, while serving in the Marines, his unit was attacked by a Viet Cong mortar squad and that the shock waves from the mortar rounds caused his right ear hearing loss.  He indicates that he could not hear out of his right ear for a couple of days after the incident.  

The Veteran had active service from January 1964 to January 1968.  His service personnel records indicate that his occupational specialty was listed as an Intelligence Assistant, Ground.  A March 2008 response from the National Personnel Records Center (NPRC) reported that the Veteran served in Vietnam from December 1966 to February 1967 and from May 1967 to December 1967.  The Veteran's service personnel records also indicate that he served with H&MS-11, Marine Aircraft Group 11, 1st Marine Aircraft Wing, and the VMFA-115, Marine Aircraft Group 13, 1st Marine Aircraft Wing, during his periods of service in Vietnam.  He was noted to have served in a counter-insurgency operation in Danang in December 1966 and counter-insurgency operations in the Republic of Vietnam in May 1967.  

The Veteran's service treatment records show no complaints, findings, or diagnoses of right ear hearing loss.  At the time of the Veteran's enlistment examination, no defects were noted with respect to his ears, and an audiological evaluation showed pure tone thresholds in the Veteran's right ear of 0 (15), -10 (0), -10 (0), -5 (5), and -5 (0) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  A May 1967 audiological evaluation report showed pure tone thresholds in the Veteran's right ear of 15 (30), 10 (20), 5 (15), 10 (20), and 15 (20) at 500, 1000, 2000, 3000, and 4000 Hertz.  (NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  

The Veteran's service treatment records do not show a hearing loss disability in the right ear defined by 38 C.F.R. § 3.385.  There is also no evidence of record of right ear hearing loss within the year after service as required for a presumption of service connection.  

The first post-service evidence of record of any possible right ear hearing loss is in October 1999, decades after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

An October 1999 VA treatment report noted that the Veteran denied that he had problems with his ears.  He indicated that he had hearing loss at times in his right ear which would occur when he had a feeling this his right ear was clogged, but that the hearing loss was temporary.  He stated that when the clogged feeling went away, he could hear normally in his right ear.  The examiner reported that the Veteran's ears had no external deformities, that the canals were clear, and that the tympanic membranes were intact, except for the right canal being partially occluded by cerumen.  The assessment did not refer to right ear hearing loss.  

A March 2008 VA treatment entry noted that the Veteran reported a history of progressive fluctuating hearing loss, "left greater than right", since being discharged from service.  The Veteran indicated that he would have popping sounds as well as occasional fullness sensations.  He stated that he had a history of noise exposure during his period of service.  The examiner reported that the Veteran had bilateral severe cerumen impaction which was removed.  It was noted that the Veteran's tympanic membranes were intact and mobile, bilaterally, and that his middle ear was clear.  The assessment included fluctuating hearing loss, autoimmune versus hydrops.  There was a notation that the Veteran would be scheduled for an audiogram.  There were no results reported reflecting a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  

A March 2008 VA audiological evaluation report noted that the Veteran reported that he had fluctuating hearing sensitivity, especially in the right ear, since his military discharge approximately forty years earlier.  It was noted that the Veteran described temporary hearing loss in his right ear following a mortar blast on the right side during his Vietnam service.  The Veteran indicated that his hearing was never tested upon his discharge from service.  He stated that his chief complaints included difficulty hearing conversation, as well as difficulty using the telephone with his right ear and hearing the television.  The Veteran reported that his wife had to tell at him so that he could understand her.  He also stated that he had constant ringing in his right ear, which was noticeable only at night.  The Veteran further remarked that he was sensitive to loud noises.  

The examiner reported that an otoscopy revealed narrow external ear canals in both ears with the tympanic membranes within normal limits.  It was noted that impacted cerumen was removed by a physician in March 2008.  The examiner noted that the Veteran had constant tinnitus in the right ear at bedtime.  As to noise exposure, the examiner reported that the Veteran military exposure involved an artillery, mortar shell blast, in Vietnam with no hearing protection.  It was noted, as to occupational noise exposure, that the Veteran was a maintenance worker at a school and that he used hearing protection with machine use (i.e., with a lawnmower).  It was reported that the Veteran had no recreational exposure.  As to an impression, the examiner indicated that the Veteran required repeated instructions and encouragement throughout the pure tone testing and that the thresholds were rechecked several times.  The examiner stated that pure tone results revealed normal hearing in the Veteran's right ear from 250 to 8000 Hertz.  The examiner indicated that the word recognition ability was good in the Veteran's right ear (80 and 88 percent).  The Board observes that the word recognition reported was indicative of a hearing loss disability in the Veteran's right ear under 38 C.F.R. § 3.385.  

A July 2008 VA audiological examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he had hearing loss, particularly in his right ear.  He indicated that he had difficulty understanding conversations and that he would need to turn the volume up high to watch television.  It was noted that the Veteran was in the Marine Corp from 1964 to 1968.  The examiner indicated that the Veteran was positive for military noise exposure as a combat Veteran who served in Vietnam.  The examiner reported that the Veteran used hearing protection in his occupation as a maintenance worker and that he denied recreational noise exposure.  The examiner stated that the Veteran reported that there was no history of tinnitus.  It was noted that the Veteran denied an ontological pathology history and that he denied heard or ear trauma.  

The examiner reported results that were not indicative of a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner reported that the Veteran's hearing was clinically normal and that his speech recognition scores were good.  The examiner commented that the Veteran's "hearing loss [was] not caused by or a result of noise exposure during combat."  The examiner also indicated that the Veteran's pure tone audiometric thresholds were within normal limits in each ear and that hearing loss was not caused by military noise exposure.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

As discussed above, the Veteran's service treatment records do not show a hearing loss disability in the right ear defined by 38 C.F.R. § 3.385.  There is also no evidence of record of right ear hearing loss within the year after service as required for a presumption of service connection.  The Board notes that there are no complaints or possible findings of right ear hearing loss for more than thirty years after the Veteran's period of service.  The Board observes that pursuant to an October 1999 VA treatment report, the Veteran indicated that he had hearing loss at times in his right ear which would occur when he had a feeling that his right ear was clogged, but that the hearing loss was temporary.  The Board notes that the Veteran did not refer to any military noise exposure causing any right ear hearing loss.  

Additionally, the Board observes that a March 2008 VA treatment entry noted that the Veteran reported a history of progressive fluctuating hearing loss, "left greater than right", since being discharged from service.  He stated that he had a history of noise exposure during his period of service.  The assessment included fluctuating hearing loss, autoimmune versus hydrops.  There was a notation that the Veteran would be scheduled for an audiogram.  There were no results reported reflecting a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board observes that the Veteran's statement that he suffered hearing loss since being discharged from service was nothing more than a recitation of his belief.  As such, any repetition of his statement by a doctor reciting a reported medical history, is not probative in linking any the Veteran's claimed right ear hearing loss with his period of service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  

The Board further notes that a March 2008 VA audiological examination report indicated that that the Veteran reported that he had fluctuating hearing sensitivity, especially in the right ear, since his military discharge approximately forty years earlier.  It was reported that the Veteran described temporary hearing loss in his right ear following a mortar blast on the right side during his Vietnam service.  The Veteran indicated that his hearing was never tested upon his discharge from service.  As to an impression, the examiner indicated that the Veteran required repeated instructions and encouragement throughout the pure tone testing and that the thresholds were rechecked several times.  The examiner stated that pure tone results revealed normal hearing in the Veteran's right ear from 250 to 8000 Hertz.  The examiner indicated that the word recognition ability was good in the Veteran's right ear (80 and 88 percent).  The Board observes that the word recognition reported was indicative of a hearing loss disability in the Veteran's right ear under 38 C.F.R. § 3.385.  The Board notes that the Veteran's statements as to right ear hearing loss since his military discharge, and as a result of a mortar blast on the right side during his Vietnam service, are nothing more than a recitation of his belief and are not probative in linking any possible right ear hearing loss to his period of service.  See LeShore, supra.  The Board also observes that there is no indication that the VA examiner reviewed the Veteran's claims file.  The examiner also specifically noted that the Veteran required repeated instructions and encouragement throughout the pure tone testing and that the thresholds, which were normal, had to be rechecked several times.  

The Board observes that a subsequent July 2008 VA audiological examination report reported results that were not indicative of a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner specifically indicated that she reviewed the Veteran's claims file, which would include the March 2008 VA audiological evaluation report discussed above.  The examiner indicated that the Veteran's hearing was clinically normal and that his speech recognition scores were good.  The examiner commented that the Veteran's "hearing loss [was] not caused by or a result of noise exposure during combat."  The examiner also remarked that the Veteran's pure tone audiometric thresholds were within normal limits in each ear and that hearing loss was not caused by military noise exposure.  

The Board notes that the results indicated pursuant to the July 2008 VA audiological report conflict, in part, with those reported pursuant to the March 2008 VA audiological evaluation report.  The results at the March 2008 VA audiological evaluation showed speech recognition scores, but not pure tone thresholds, that were indicative of right ear hearing loss under 38 C.F.R § 3.385.  The July 2008 VA audiological examination report noted results that were clearly not indicative of right ear hearing loss as defined by 38 C.F.R. § 3.385.  The Board observes that the examiner at the July 2008 VA audiological examination specifically reviewed the Veteran's claims file, which would include the March 2008 results.  The examiner also specifically indicated that hearing loss was not caused by or a result of military noise exposure.  Additionally, as discussed above, the March 2008 VA audiological examination report specifically noted that that the Veteran required repeated instructions and encouragement throughout the pure tone testing and that the thresholds, which were normal, had to be rechecked several times.  Therefore, the Board finds that the results reported at the July 2008 VA audiological examination, which were not indicative of right ear hearing loss as defined by 38 C.F.R. § 3.385, as well as the examiner's opinion that hearing loss was not caused by military noise exposure, are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Further, in its role as a finder of fact, the Board observes that the Veteran did not report that his claimed right ear hearing loss was the result of his military service, and that it began following a mortar shell blast during his service in Vietnam, for more than 30 years after his period of service.  The Veteran also did not refer to any such military noise exposure pursuant to a December 1999 VA treatment entry when he first reported right ear hearing loss.  Thus, the credibility and probative value of his accounts regarding the alleged noise exposure causing right ear hearing loss is undermined.  See Dalton, Caluza, supra.   Simply put, the Board does not find the Veteran's statements credible in light of the lack of comment regarding his right ear hearing loss beginning during service for more than 30 years after his discharge from service, and the specific findings by a medical professional in July 2008 that the Veteran did not have right ear hearing loss and that hearing loss was not due to military noise exposure.  

The Board finds that the probative evidence fails to show a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence indicates no present right ear hearing loss disability, and thus service connection is not warranted.  

The Board observes that even assuming a current right ear hearing loss disability, the probative medical evidence does not suggest that any such disorder is related to the Veteran's period of service. In fact, the probative medical evidence provides negative evidence against this finding, indicating that any possible right ear hearing loss began many years after his period of service, without any relationship to any incident of service.  

The Veteran has alleged that he has right ear hearing loss that had its onset in service.  As a lay person, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board observes that the Veteran is competent to report that he suffered right ear hearing problems during service, but, as discussed above, the Board finds that his statements in that regard are not credible.  See Dalton, Caluza, supra.  Additionally, while the Veteran competent to say he had diminished hearing during service, he is not competent to provide a medical opinion regarding the etiology of any such disorder.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In short, there is no probative post-service diagnoses of right ear hearing loss as defined by 38 C.F.R. § 3.385 and no basis with which to tie current complaints of right ear hearing loss to service.  As the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for right ear hearing loss is denied.  



REMAND

The remaining issue on appeal is entitlement to service connection for a psychiatric disorder to include PTSD.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on alleged stressors in Vietnam.  His service personnel records indicate that he was not awarded decorations evidencing combat.  Such records reflect that the Veteran's occupational specialty was listed as an Intelligence Assistant, Ground.  A March 2008 response from the National Personnel Records Center (NPRC) reported that the Veteran served in Vietnam from December 1966 to February 1967 and from May 1967 to December 1967.  The Veteran's service personnel records also indicate that he served with H&MS-11, Marine Aircraft Group 11, 1st Marine Aircraft Wing, and the VMFA-115, Marine Aircraft Group 13, 1st Marine Aircraft Wing, during his periods of service in Vietnam.  He was noted to have served in a counter-insurgency operation in Danang in December 1966 and counter-insurgency operations in the Republic of Vietnam in May 1967.  The Veteran's service treatment records do not show treatment for any psychiatric problems including PTSD.  

Post-service VA treatment records show treatment for disorders including PTSD.  

The Veteran has reported various stressors.  For example, in a February 2008 stressor statement, he reported that in July 1967, while in a village in Chu Lai, a five year old girl handed him a hand grenade that still had the pin in it.  He stated that he believed the girl was going to blow him up.  He also indicated that in the summer of 1967, while outside Chu Lai, he witnessed bodies being thrown out of a U.S. helicopter by Army of the Republic of Vietnam soldiers (ARVN) in order to make Viet Cong guerillas talk.  

In a March 2008 statement, the Veteran reported that while in Chu Lai from May 1967 to December 1967, he witnessed terrible things.  He stated that he ran a thirteen man night section and that he was in charge of updating daily Viet Cong body counts, as well as American dead, wounded, and missing in action.  He stated that he debriefed pilots and updated the latest intelligence information.  The Veteran indicated that he saw Viet Cong bodies thrown in a mass grave.  He related that he survived a mortar attack and that he saw Viet Cong thrown out of a U.S. helicopter to make them talk.  He stated that he was also handed a hand grenade by a five year old girl on a mission outside Chu Lai.  The Veteran indicated that the pin was still in the grenade.  The Veteran reported that while standing on a runway, he observed a U.S. jet explode with no survivors.  

In his June 2009 substantive appeal, the Veteran reported that in May 1967, while serving in Vietnam, his unit was attacked by a Viet Cong mortar squad.  He stated that the shock waves of the explosions of mortar rounds caused hearing problems.  The Veteran stated that in February 1967, he saw bodies thrown in a mass grave.  He indicated that in May 1967, he saw Viet Cong thrown out of a U.S. helicopter by ARVN soldiers.  The Veteran reported that in June 1967, on a mission in Chu Lai, he was handed a hand grenade by a five year old girl.  He stated that in June 1967, he witnessed a U.S. jet explode.  

The Board observes that the Veteran has specifically stated that his unit was attacked by a Viet Cong mortar squad in May 1967.  The Veteran has also indicated that in February 1967, he saw Viet Cong bodies thrown in a mass grave.  He reports that he saw a U.S. jet blow up in June 1967 and that in June 1967, while in Chu Lai, he was given a hand grenade by a five year old girl in an attempt to blow him up.  The Board observes that a mortar attack on one's unit may be accepted as a stressor event that could be verified and, in some cases, form the basis of a PTSD diagnosis.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Board notes that there is no indication in the record that there has been an attempt to verify the Veteran's reported stressors through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or the Naval Historical Center.  In fact, in July 2008, the RO found that the Veteran's stressor information was insufficient to send for verification.  The Board notes, however, that the Veteran has specifically reported receiving mortar fire in May 1967.  Therefore, the Board is of the view that an attempt to verify the Veteran's alleged stressors and to obtain relevant unit histories should be made.  

The Board also finds that the Veteran should be scheduled for a VA examination to determine whether or not he has PTSD due to a verified stressor.  38 C.F.R. 
§ 3.159(c)(4).  

Prior to any examination, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for PTSD since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Contact the Veteran and ask him to provide specific details for each stressful event he reports having occurred during service.  The details should include names, dates, locations, unit affiliations, or any other identifying information that would assist in efforts to attempt to verify the occurrence of the reported events.  The Veteran should be informed that the details in his response are very important to his claim.  

3.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source such as the Naval Historical Center, investigate and attempt to verify the Veteran's alleged stressors, to specifically include the following:  his unit being attacked by a Viet Cong mortar squad in May 1967; seeing Viet Cong bodies thrown in a mass grave in February 1967; seeing a U.S. jet blow up in June 1967; and being handed a hand grenade in June 1967, while serving in Chu Lai; as well as any other stressor for which the Veteran provides sufficient detail.  The JSRRC, or other official source such as the Naval Historical Center, should also be asked to provide the histories of the Veteran's units during the time he was in Vietnam.  If more detailed information is need for this research, the Veteran should be given and opportunity to provide it.  

4.  Schedule the Veteran for a VA psychiatric examination to determine whether he suffers from PTSD as a result of the verified stressor, or from any other psychiatric disorder related to service.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The physician should clearly identify each psychiatric disability that the Veteran currently has, to include PTSD.  Following review of the claims file and examination of the Veteran, the examiner should provide a medical opinion, with adequate rationale, as to whether it is more likely, less likely, or at least as likely as not (50 percent probability), that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  If PTSD is diagnosed the examiner should specify the stressor(s) upon which the diagnosis was based. Any opinions expressed by the examiner must be accompanied by a complete rationale.  

5.  Thereafter, review the Veteran's claim for entitlement to service connection for a psychiatric disorder to include PTSD.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


